  Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 1 of 27 Page ID #1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

CITY OF EAST ST. LOUIS, individually and
on behalf of all others similarly situated,
                       Plaintiff,

            v.                                                 Case No.: 3:21-cv-561

NETFLIX, INC., DISNEY STREAMING
SERVICES, LLC, APPLE INC., HULU, LLC,
HOME BOX OFFICE, INC., AMAZON.COM
                                                               Jury Trial Demanded
SERVICES, LLC, CBS ENTERTAINMENT, LLC,
YOUTUBE, INC., CURIOSITYSTREAM, INC,
PEACOCK TV, LLC, DIRECTV CORPORATION,
and DISH NETWORK SERVICE, LLC



                       Defendants.


        PETITION FOR DECLARATORY JUDGMENT AND OTHER RELIEF
                       CLASS ACTION COMPLAINT

       Plaintiff City of East St. Louis (“Plaintiff” or “East St. Louis”), individually and on

behalf of all others similarly situated (the “Class,” as more fully defined below), brings

this action for declaratory judgment and other relief against Defendants Netflix, Inc.,

Disney Streaming Services, LLC, Apple Inc., Hulu, LLC, Home Box Office, Inc.,

Amazon.com Services, LLC, CBS Entertainment, LLC, YouTube, Inc., CuriosityStream,

Inc., Peacock TV, LLC, DirecTV Corporation, and Dish Network Service, LLC

(collectively “Defendants”) and for its Petition, states as follows:


                                              1
     Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 2 of 27 Page ID #2




I.      INTRODUCTION

         1.   Since 2007, the Cable and Video Competition Law of 2007 (the “Act”), 220

ILCS 5/21-100 et seq., has required providers of video service in Illinois to affirmatively

apply for and receive a video service authorization from the Illinois Commerce

Commission and pay video service provider fees to Illinois cities, villages, incorporated

towns, and counties.


         2.   Defendants have and continue to provide video service in Illinois cities,

villages, incorporated towns, and counties. When doing so, Defendants transmit their

programming through wireline facilities located at least in part on public rights-of-way

within Illinois cities, villages, incorporated towns, and counties.


         3.   However, rather than comply with the Act, Defendants evade their

statutory responsibilities and sidestep their obligations to pay video service provider fees

to Illinois cities, villages, incorporated towns, and counties.


         4.   Accordingly, Defendants should be and are required by the Act to pay each

of those Illinois cities, villages, incorporated towns, and counties a video service provider

fee of up to 5% percent of their gross revenue, as derived from their providing video

service in each unit.

         5.   Defendants have failed to pay the required fee, thereby necessitating this

Action, and entitling Plaintiff and the putative class to the relief requested herein.



                                              2
  Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 3 of 27 Page ID #3




II.    PARTIES

       4.     Plaintiff, the City of East St. Louis, Illinois, is municipally chartered as a

Home Rule Unit of local government pursuant to §6 of Article VII of the Illinois

Constitution and is duly authorized to bring this action. As a chartered Home Rule, East

St. Louis exercises thereunder all powers of local self-government.

       5.     Defendant     Netflix,   Inc.   (“Netflix”)    is   a   Delaware       corporation,

headquartered in Los Gatos, California. Netflix’s primary business is its video service,

which offers online streaming of a library of films and television programs, as well as the

distribution and production of original films and television series. Netflix does business

in East St. Louis, Illinois, and has done so at all times relevant to this action.

       6.     Defendant Disney Streaming Services, LLC (“Disney Streaming Services”)

is a Delaware corporation, headquartered in New York, New York. Disney Streaming

Services’ primary business is its video service, Disney+, which offers online streaming of

a library of films and television programs, as well as the distribution and production of

original films and television series. Disney Streaming Services does business in East St.

Louis, Illinois, and has done so at all times relevant to this action.

       7.     Defendant,      Apple    Inc.    (“Apple”)     a    Delaware     corporation,

headquartered in Cupertino, California. Apple’s primary business is its video service,

Apple TV+, which offers online streaming of a library of films and television series.




                                               3
    Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 4 of 27 Page ID #4




Apple does business in East St. Louis, Illinois, and has done so at all times relevant to

this action.

          8.        Defendant Hulu, LLC (“Hulu”) is a Delaware limited liability company,

headquartered in Santa Monica, California. Hulu’s primary business is its video service,

which offers online streaming of live video programming and a library of films and

television programs, as well as the distribution and production of original films and

television series. Hulu does business in East St. Louis, Illinois, and has done so at all

times relevant to this action.

          9.        Defendant, Home Box Office, Inc. (“HBO”) is a New York corporation,

headquartered in New York City, New York. HBO’s primary business is its video service,

HBO Max, which offers online streaming of live video programming and a library of films

and television programs, as well as the distribution and production of original films and

television series. HBO does business in East St. Louis, Illinois, and has done so at all times

relevant to this action.1         2




          10.       Defendant, Amazon.com Services, LLC (“Prime”) is Delaware corporation,

headquartered in Wilmington, Delaware. Prime’s primary business is its video service,

Amazon Prime, which offers online streaming of live video programming and a library



1
  HBO Max, which closed the third quarter at 8.6 million activated subscribers in the U.S., has added another four million to
reach 12.6 million as of early December, according to AT&T CEO John Stankey. Dade Hayes, HBO Max Has Reached 12.6
Million Activations, AT&T CEO John Stankey Reports, With Engagement Up 36% In Past Month, DEADLINE (Dec. 8, 2020),
https://deadline.com/2020/12/hbo-max-streaming-12-6-million-subscribers-att-ceo-john-stankey-the-undoing-1234652083.
2 As of September 30, the service had a nominal total of 28.7 million paying subscribers, including HBO pay television

customers whose subscriptions make them eligible for free access to HBO Max, but who have not yet activated.

                                                                4
  Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 5 of 27 Page ID #5




of films and television programs, as well as the distribution and production of original

films and television series. Prime does business in East St. Louis, Illinois, and has done so

at all times relevant to this action.

         11.      Defendant, CBS Entertainment, LLC (“CBS Entertainment”) is a New

York corporation headquartered in New York City, New York. CBS Entertainment’s

primary business is its video service, which offers online streaming of live video

programming and a library of films and television programs, as well as the

distribution and production of original films and television series. CBS Entertainment

does business in East St. Louis, Illinois, and has done so at all times relevant to this

action. 3

         12.      Defendant, YouTube, Inc. (YouTube) is a Delaware corporation,

headquartered in San Bruno, California. YouTube’s primary business is its video

service, YouTube Premium, which offers online streaming of live video programming

and a library of films and television programs, as well as the distribution and

production of original films and television series. YouTube does business in East St.

Louis, Illinois, and has done so at all times relevant to this action.

         13.      Defendant, CuriosityStream, Inc. (“CuriosityStream”) is a Delaware

corporation headquartered in Silver Spring, Maryland. CuriosityStream’s primary




3 Megan Graham, CBS All Access streaming service is getting a new name: Paramount+, CNBC (Sept. 15, 2020),

https://www.cnbc.com/2020/09/15/cbs-all-access-rebranded-as-paramount-plus-.html.

                                                           5
    Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 6 of 27 Page ID #6




business is its video service, which offers online streaming of live video programming

and a library of films and television programs, as well as the distribution and

production of original films and television series. CuriosityStream does business in

East St. Louis, Illinois, and has done so at all times relevant to this action. 4 5

         14.       Defendant, PeacockTV, LLC (“Peacock”) is a Delaware corporation

headquartered in New York, New York. Peacock’s primary business is its video

service, which offers online streaming of live video programming and a library of films

and television programs, as well as the distribution and production of original films

and television series. Peacock does business in East St. Louis, Illinois, and has done so

at all times relevant to this action. 6

         15.       Defendant, DirecTV Corporation (“DirecTV”) is a Delaware corporation

headquartered in El Segundo, California. DirecTV’s primary business is its video

service, which offers online streaming of live video programming and a library of films

and television programs. DirecTV does business in East St. Louis, Illinois, and has

done so at all times relevant to this action.

         16.       Defendant, DISH Network Service, LLC (“Dish”) is a Colorado

corporation headquartered in Englewood, Colorado. Dish’s primary business is its



4 Benjamin Mullin, Discovery Channel Founder Pivots After Hitting Ceiling for Cord-Cutter Bonanza, WSJ (Aug. 2, 2018),
https://www.wsj.com/articles/discovery-channel-founder-pivots-after-hitting-ceiling-for-cord-cutter-bonanza-1533214801.
5 Lucas Shaw, Streaming Services Quietly Gathers More Subscribers Than HBO Now, BLOOMBERG (Dec. 10, 2019),

https://www.bloomberg.com/news/articles/2019-12-10/streaming-service-taps-stephen-hawking-to-outdraw-espn-hbo.
6 Chaim Gartenberg, Peacock Hits Nearly 22 Million Users, But It's Not Clear How Many Are Paying, THE VERGE (Oct. 29,

2020), https://www.theverge.com/2020/10/29/21539909/peacock-22-million-users-comcast-q3-2020-earnings.

                                                             6
  Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 7 of 27 Page ID #7




video service, which offers online streaming of live video programming and a library

of films and television programs. Dish does business in East St. Louis, Illinois, and has

done so at all times relevant to this action.

III.   JURISDICTION AND VENUE

       17.       This Court has jurisdiction over this action in accordance with 28 U.S.C.

§1332(a) and (d). Defendants are citizens of different states from that of the Plaintiff,

the putative class size is greater than 100, and the aggregate amount in controversy for

the proposed Class exceeds $5,000,000.00, exclusive of interest and costs.

       18.       Venue is proper in this District, and this Court has personal jurisdiction

over Defendants, pursuant to 18 U.S.C. § 1965(a) and 28 U.S.C. § 1391(b), because a

substantial part of the events or omissions giving rise to the claims occurred in this

District, and because Defendants “transact affairs” in this District; each Defendant

continuously and systematically engaged in and continues to engage in business in

this District.

IV.    FACTUAL ALLEGATIONS

   A. Statutory Authority to Bring this Action: 220 ILCS 5/21-100 et seq.

       19.       In order to offer video service in Illinois, an entity is required under the

Act to obtain a “State-issued authorization.” 220 ILCS 5/21-401.

       20.       The Act defines “video service” as “video programming and subscriber

interaction, if any, that is required for the selection or use of such video programming


                                                7
  Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 8 of 27 Page ID #8




services, and that is provided through wireline facilities located at least in part in

the public rights-of-way without regard to delivery technology, including Internet

protocol technology…” 220 ILCS 5/21-201(v) (emphasis added). 7

          21.       The Act further defines “video programming” by incorporating the

definition set out in 47 U.S.C. § 522(20): “the term ‘video programming’ means

programming provided by, or generally considered comparable to programming

provided by, a television broadcast station.” See 220 ILCS 5/21-201(u). 8

          22.       In other words, under the Act, an entity is required to first seek

authorization before providing programming comparable to that provided by a

television broadcast station using wireline facilities located, at least in part, on the

public rights of way.

          23.       Defendants provide video service to their subscribers to view television

shows, movies, and documentaries, and compete with other cable or video providers,

offering video programming. 9




7 The definition of “video service” continues as follows: “This definition does not include any video programming provided by a

commercial mobile service provider defined in subsection (d) of 47 U.S.C. 332 or any video programming provided solely as part
of, and via, service that enables users to access content, information, electronic mail, or other services offered over the public
Internet.”
8 In 1992, the Federal Communication Commission (“FCC”) interpreted that the definition of “video service” refers to what

constituted broadcast television programming in 1984. 7 FCCR cd. 5781 at ¶74 (1992). While such programming is usually linear
and multichannel, the FCC has determined that “video-on-demand images can be severed from the interactive functionalities and
thereby constitute video programming.” 10 FCC Rcd. 244 at ¶¶103–111(1994).
9 Pursuant to 220 ILCS 5/21-201(u), "video programming" has the same meaning as in 47 U.S.C. 522, the "Cable

Communications Policy Act of 1984," Pub. L. No. 98-549, 98 Stat. 2781.

                                                                8
  Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 9 of 27 Page ID #9




         24.      Defendants’ video programming is comparable to that provided by

television-broadcast stations and cable companies 10 including, but not limited to, such

areas as format, genre, and content.

         25.      Defendants transmit video programming directly to subscribers located

within the geographic boundaries of the State of Illinois.

    B. The Local ISP-Gateway to the Internet

         26.      Each of the Defendants charge subscribers a fee to access their video

programming, like traditional cable companies and others offering video service in

Illinois who have obtained authorization and paid video service provider fees.

Defendants, thus, earn gross revenues from transmitting video programming to

subscribers through facilities located at least in part in a public right-of-way.

         27.      Defendants store their video content either within or directly connected

to the network facilities of local internet service providers, and then there deliver the

content to subscribers directly through a local Internet Service Provider (“ISP”) to

subscriber connections through wireline facilities located in the public right of way.

         28.      An ISP typically serves as the access point or the gateway that provides

a user, access to everything available on the Internet. The ISP is an organization that

provides a myriad of services for accessing, using, or participating in the Internet.

Internet service providers can be organized in various forms, such as commercial,


10 Pursuant to 47 U.S.C.A § 522(20), “video programming” means programming provided by, or generally considered

comparable to programming provided by, a television broadcast station.

                                                            9
 Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 10 of 27 Page ID #10




community-owned, non-profit, or otherwise privately owned. Internet services

typically provided by ISPs can include Internet access, Internet transit, domain name

registration, web hosting, Usenet service, and colocation. 11

            29.      At first, ISPs generally offered dial-up connections, using the public

telephone network to provide last-mile connections to their customers. Later, ISPs

were accessed using cable television lines using broadband technology such as cable

modems and digital subscriber line (DSL). These lines and cables lie within public

rights of ways in the United States and in the State of Illinois.

            30.      Customers view Defendants’ video programming—such as television

shows, movies, and documentaries—using an internet-connected device. Internet-

connected devices are electronic devices that have software enabling them to stream

Defendants’ video programming, including smart televisions, streaming media

players like Roku or Apple TV, tablets, smartphones, video game consoles, set-top

boxes from cable and satellite providers, Blu-ray players, and personal computers.

            31.      Customers view the Defendants’ video programming by streaming it

over the internet, but none of the Defendants actually provide video programming

solely as part of and via service that enables users to access services over the public

internet. This is because the video programming offered was not over the public

Internet, as such services are offered only to paying subscribers.


11   What is an Internet Service Provider? WHAT IS MY IP ADDRESS (2021), https://whatismyipaddress.com/isp.

                                                              10
 Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 11 of 27 Page ID #11




          32.        When a subscriber wants to watch the Defendants’ video programming,

he or she uses an internet-connected device to send a request to their local ISP. The ISP

then forwards that request to Defendants’ dedicated internet servers, which, in turn,

provide a response. This response is then relayed back to the subscriber’s device, and

Defendants deliver the video programming via internet protocol technology (i.e.,

broadband wireline facilities located at least in part in public rights-of-way).

    C. Netflix, Open Connect and Cloud Computing

          33.        Defendant Netflix, Inc. is an American video streaming provider. When

a Netflix subscriber wants to view programming, the subscriber’s internet service

provider will connect the subscriber to the closest Netflix “Open Connect” server to

offer the fastest speeds and best video quality. Netflix has placed Open Connect

servers in nearly 1,000 separate locations in the United States. 12

          34.        Open Connect is the name of the global network that is responsible for

delivering Netflix TV shows and movies to its members world-wide. 13 Open Connect

is an open-source software application for connecting to virtual private networks

(VPN), which implement secure point-to-point connections, or “Content Delivery

Network”        14
                     (“CDN”) because its job is to deliver internet-based content (via



12 Michelle Clancy, Netflix Moves All Global Traffic to Open Connect CDN, RAPID TV NEWS (Mar. 19, 2016),

https://www.rapidtvnews.com/2016031942170/netflix-moves-all-global-traffic-to-open-connect-cdn.html#axzz6m1ipHAmz.
13 Netflix, Open Connect Overview, NETFLIX, INC. (2019), https://openconnect.netflix.com/Open-Connect-Overview.pdf.
14 A content delivery network, or content distribution network (CDN), is a geographically distributed network of proxy servers

and their data centers. The goal is to provide high availability and performance by distributing the service spatially relative to end
users. CDNs came into existence in the late 1990s as a means for alleviating the performance bottlenecks of the Internet. Erik
Nygren, et al., The Akamai Network: A Platform for High-Performance Internet Applications, AKAMAI TECHNOLOGIES 1, 2–19

                                                                 11
 Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 12 of 27 Page ID #12




HTTP/HTTPS) efficiently by bringing the content that people watch close to where the

subscriber is watching it.

         35.      CDNs now serve a large portion of the Internet content, including web

objects (text, graphics and scripts), downloadable objects (media files, software,

documents), applications (e-commerce, portals), live streaming media, on-demand

streaming media, and social media sites. 15

                                           Content Delivery Network




         36.      In 2011, Netflix began its Open Connect initiative, as a response to the

ever-increasing scale of Netflix streaming, it stated, for two reasons:

    a)         As Netflix grew to be a significant portion of overall traffic on consumer
               Internet Service Provider (ISP) networks, it became important to be able to
               work with those ISPs in a direct and collaborative way; and

    b)         Creating a content delivery solution customized for Netflix to design a
               proactive, directed caching solution that is much more efficient than the

(Sept. 13, 2012), https://www.akamai.com/us/en/multimedia/documents/technical-publication/the-akamai-network-a-platform-
for-high-performance-internet-applications-technical-publication.pdf.
15 Evi Nemeth, et al., Chapter 19, Web hosting, Content Delivery Networks, in UNIX AND LINUX SYSTEM ADMINISTRATION

HANDBOOK 690, 690 (5th ed. 2018).

                                                           12
 Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 13 of 27 Page ID #13




                   standard demand-driven CDN solution, reducing the overall demand on
                   upstream network capacity by several orders of magnitude. 16

             37.      In order to accomplish these tasks, Netflix created Open Connect

Appliances (“OCA”s) which store Netflix’s video content. OCAs are purpose-built

server appliances which store encoded video/image files and serve these files via

HTTP/HTTPS to client devices (for example: set top boxes, mobile devices, or smart

TVs). OCAs have the sole responsibility of delivering playable bits to client devices as

fast as possible.       17




             38.      In order to traverse the public internet, large companies and cloud

service providers run datacenters, colloquially referred to as “the cloud.”                                                 18
                                                                                                                                 A

datacenter is a large building or group of buildings that house hundreds of inter-

connected computer systems, telecommunications, and other data storage systems.

Once that data is uploaded either remotely or through a live time transmission, that

data is sent to the closest datacenter to the original upload. The reason is simple, the

closer the data center, the faster the data reaches it.




16Netflix,Open Connect Overview, NETFLIX, INC. (2019), https://openconnect.netflix.com/Open-Connect-Overview.pdf.
17 Id.
18 Cloud computing is the on-demand availability of computer system resources, especially data storage (cloud storage) and

computing power, without direct active management by the user. Large clouds, predominant today, often have functions
distributed over multiple locations from central servers. If the connection to the user is relatively close, it may be designated an
edge server. Ahmadreza Montazerolghaem, et al., Green Cloud Multimedia Networking: NFV/SDN Based Energy-Efficient
Resource Allocation, IEEE 873, 873–889 (Mar. 23, 2020), https://ieeexplore.ieee.org/document/9044834.

                                                                 13
 Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 14 of 27 Page ID #14




         39.      The top three cloud computing companies in the United States, as of

October 2020, are Amazon Web Service (AWS), Microsoft’s Azure and Google Cloud,

with AWS at nearly 32% of worldwide cloud infrastructure services. 19

         40.      Netflix utilizes AWS for its cloud computing and explains this process

on its website:




                                                                                                                20




         41.      Netflix provides the OCAs to qualifying internet service providers and

the OCAs are then deployed directly inside the IPA networks. The internet service

provider partner uses the OCA to provide video content to its Netflix subscribers.

Close to 90% of Netflix’s global traffic is delivered via these direction connections




19 Jay Chapel, AWS vs Azure vs Google Cloud Market Share 2020: What the Latest Data Shows, PARKMYCLOUD (Nov. 23,

2020), https://jaychapel.medium.com/aws-vs-azure-vs-google-cloud-market-share-2020-what-the-latest-data-shows-
dd700fd75c2d.
20 Netflix, Open Connect Overview, NETFLIX, INC. (2019), https://openconnect.netflix.com/Open-Connect-Overview.pdf.


                                                           14
 Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 15 of 27 Page ID #15




between OCAs and the internet service providers Netflix customers use to access the

internet.21

         42.       According to Netflix, that means that most of its subscribers receive

Netflix’s video programming from servers either inside of, or directly connected to,

the subscriber’s internet service provider’s network within their local region. Netflix

has “end-to-end” control of its entire Open Connect system, including any servers

located in East St. Louis and/or other Illinois municipalities and/or counties.

    D. Other Defendants also use ISP and Cloud Computing to Stream Video Content

         43.       Similar to Netflix, when streaming subscribers want to view the other

Defendants’ video programming, the subscriber’s Internet service provider will

connect the subscriber to the server.

         44.       These Defendants receive the directive and check the subscriber’s

entitlement, the location, and the content availability. It then delivers the program to

the subscriber’s internet-connected device via the internet. These Defendants place

video content onto servers either inside of or directly connected to an internet service

provider, and from there, the internet service provider directly delivers the content to

a customer.

    E. Use of Public Rights of Ways




21 Ken Florance, How Netflix Works With ISPs Around the Globe to Deliver a Great Viewing Experience, NETFLIX (Mar. 17,

2016), https://about.netflix.com/en/news/how-netflix-works-with-isps-around-the-globe-to-deliver-a-great-viewing-experience.

                                                             15
Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 16 of 27 Page ID #16




       45.    Defendants’ subscribers typically use a broadband internet connection,

such as DSL or fiber optic cable to receive Defendants’ programming. In East St. Louis,

common providers of broadband internet include Spectrum, EarthLink, AT&T,

MediaCom, Wisper, Frontier and others.

       46.    Broadband internet connections rely upon wireline facilities located in

whole or in part in the public right(s)-of-way to deliver internet service to subscribers.

That means that Defendants operate and provide their video service to Defendants’

subscribers through wireline facilities located, at least in part, in the public right-of-

way, because they use these broadband internet connections in the public right-of-way

to stream their programming.

       47.    There are no requirements in the Act for Defendants to construct, own,

or operate these wireline facilities. The wireline facilities can be owned and operated

by a third party. Thus, it is of no consequence that Defendants do not place wires and

cables under streets, because Defendants’ subscribers use broadband internet

connection, which employs DSL or fiber optic cable, to receive Defendants’

programming.




                                             16
 Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 17 of 27 Page ID #17




          48.       In fact, the Act states that video service can both be provided and is

provided through wireline facilities located at least in part in the public rights-of-way

without regard to delivery technology, including Internet protocol technology.22

          49.       As made manifest in the Act, the Illinois legislature intended the Act to

video service providers such as the Defendants, not simply cable companies. 23

     F. Defendants Skirt Illinois Commerce Commission Video Service Authorization

          50.       As video service providers using wireline facilities and the rights-of-

ways, Defendants were required to apply for and receive a state-issued video service

authorization obtained from the Illinois Commerce Commission. 24 Additionally,

Defendants were required to provide ten days’ advance written notice to Plaintiff and

other Illinois municipalities before it started providing its video service in those

jurisdictions. 25




22 Pursuant to 220 ILCS 5/21-201(v), "Video service" means “video programming and subscriber interaction, if any, that is
required for the selection or use of such video programming services, and that is provided through wireline facilities located at
least in part in the public rights-of-way without regard to delivery technology, including Internet protocol technology.”
23 Pursuant to 220 ILCS 5/21-201, the legislative findings regarding video service are, inter alia, “investment in new

communications, cable services, and video services infrastructure, including broadband facilities, fiber optic, and Internet
protocol technologies,” and “increasing consumer access to robust and reliable broadband products” and “enable rapid and
widespread entry by competitive providers, which will bring to Illinois consumers the benefits of video competition, including
providing consumers with more choice, lower prices, higher speed and more advanced Internet access, more diverse and varied
news, public information, education, and entertainment programming, and will bring to this State and its local units of
government the benefits of new infrastructure investment, job growth, and innovation in broadband and Internet protocol
technologies and deployment.”
24 Pursuant to 220 ILCS 5/21-401(a)(1), “A person or entity seeking to provide cable service or video service pursuant to this

Article shall not use the public rights-of-way for the installation or construction of facilities for the provision of cable service or
video service or offer cable service or video service until it has obtained a State-issued authorization to offer or provide cable or
video service under this Section….”
25 Pursuant to 220 ILCS 5/21-801(a), “Prior to offering cable service or video service in a local unit of government's jurisdiction,

a holder shall notify the local unit of government. The notice shall be given to the local unit of government at least 10 days before
the holder begins to offer cable service or video service within the boundaries of that local unit of government.”

                                                                 17
 Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 18 of 27 Page ID #18




          51.       Defendants failed to apply for, and receive, a state issued video service

authorization pursuant to the Act. Indeed, the Illinois Commerce Commission lists the

persons or entities which have received a valid state issued certificate, and none of the

Defendants appear on the Illinois Commerce Commission list with approved

authorizations. 26 Additionally, Defendants failed to provide ten days’ advance,

written notice to Plaintiff and other Illinois municipalities and counties, and, therefore,

have been and continue to provide video service throughout Illinois without legal

authorization, and in contravention of the Act.

          52.       Had Defendants provided the statutorily required ten days’ advance,

written notice, then Plaintiff and other Illinois municipalities and counties would have

been provided an opportunity, as set forth in the Act, to notify Defendants of the

percentage of gross revenues required to be paid for providing video service in those

jurisdictions (i.e., the video service provider fee). 27

          53.       The Act authorizes video service providers, such as Defendants, to use

public rights-of-way, as long as said video service providers make a quarterly video

service provider payment to each municipality and county in which it provides video




26 As of February 10, 2021.
27 Pursuant to 220 ILCS 5/21-801(b), “[i]n any local unit of government in which a holder offers cable service or video service on
a commercial basis, the holder shall be liable for and pay the service provider fee to the local unit of government.”

                                                               18
 Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 19 of 27 Page ID #19




service. 28 The required video service provider payment is 5% of gross revenues 29

received by the franchise holder from the provision of video services in that unit of

local government.

          54.       Defendants were required to obtain a state-issued certificate of authority

pursuant to the Act before providing their video service in East St. Louis and the other

Illinois municipalities and counties, just as others who provide video servicers have.

Defendants’ failure to obtain a certificate of authority, however, did not relieve

Defendants of the obligation to pay a video service provider fee of 5% of their gross

revenues derived from providing such video service in those counties and

municipalities. Nothing in the Act provides that an entity otherwise providing video

services is exempt from this requirement, or from liability in this Court. Furthermore,

nothing in the Act is intended to be inconsistent with federal law.

          55.       Moreover, the Act does not limit free speech or discriminate, but instead

regulates the medium used in a neutral manner. Finally, the Act is technologically

neutral; it does not specifically target electronic companies, only video service

providers who use the public rights of way.




28 Pursuant to 220 ILCS 5/21-801(b), “[t]he payment of the service provider fee shall be due on a quarterly basis, 45 days after
the close of the calendar quarter.”
29 Pursuant to 220 ILCS 5/21-801(b), “[t]he fee authorized by this Section shall be 5% of gross revenues or the same as the fee

paid to the local unit of government by any incumbent cable operator providing cable service.”




                                                               19
 Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 20 of 27 Page ID #20




           56.      By failing to obtain the required authorization for providing video

service in the City of East St. Louis and in other Illinois municipalities and counties,

and provide ten days’ advance, written notice before providing video service in East

St. Louis and the other Illinois municipalities and counties in which they provide their

video services, Defendants have intentionally evaded their obligation to pay the video

service provider fee.

           57.      Defendants failed to comply with the Act because they failed to receive

authorization and provide ten days’ advance, written notice, directly resulting in the

failure to pay Plaintiff and the other Class members the required video service

provider fee of up to 5% of gross revenues.

           58.      Plaintiff, individually and on behalf of other Illinois municipalities and

counties, seeks to require Defendants to abide by the Act and pay the fees they owe to

these municipalities and counties.

V.         CLASS ACTION ALLEGATIONS

           59.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff

bring this action on behalf of itself and a proposed Class initially defined as: “All

Illinois cities, villages, incorporated towns, and counties in which one or more of the

Defendants has provided video service (the ‘Class’).” 30




30
     Pursuant to 220 ILCS 5/22-501, "Local unit of government" means a city, village, incorporated town, or a county.

                                                          20
Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 21 of 27 Page ID #21




       60.      Excluded from the Class are Defendants and any of their members,

affiliates, parents, subsidiaries, officers, directors, employees, successors, or assigns;

and the Court staff assigned to this case and their immediate family members.

       61.      Plaintiff reserves the right to modify or amend the Class definition, as

appropriate, during the course of this litigation.

       62.      This action has been brought and may properly be maintained on behalf

of the Class.

       63.      Numerosity: The proposed Class is sufficiently numerous that

individual joinder of all Class members is impracticable. Indeed, the Class size is

believed to be in excess of 1,298 municipalities and 102 counties. Class members may

be notified of the pendency of this action by recognized, Court-approved notice

dissemination methods, which may include U.S. Mail, electronic mail, Internet

postings, and/or published notice.

       64.      Commonality and Predominance: This action involves common

questions of law and fact, which predominate over any questions affecting only

individual Class members, including, without limitation:

       a     Whether Defendants provide video service, as defined by 220 ILCS 5/21-201(b)
             of the Act, within Plaintiff’s and the other Class members’ geographic areas;

       b     Whether Defendants are video service providers, as defined by 220 ILCS 5/21-
             201(h);




                                             21
Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 22 of 27 Page ID #22




       c     Whether Defendants were required to file an application with the Illinois
             Commerce Commission for a state issued certificate of pursuant to 220 ILCS
             5/21-401;

       d     Whether Defendants have failed to pay franchise fees pursuant to 220 ILCS
             5/21-801;

       e     The appropriate measure of damages to award Plaintiff and the other Class
             members; and

       f     The appropriate declaratory relief to which Plaintiff and the other Class
             members are entitled.

       65.      Typicality: Plaintiff’s claims are typical of the other Class members’

claims because Plaintiff and each of the other Class members is entitled to video

service provider fee payments from Defendants pursuant to 220 ILCS 5/21-801 and

Defendants have failed to pay Plaintiff and each of the other Class members those

video service provider fees. Plaintiff is asserting the same claims and legal theories

individually.

       66.      Adequacy    of   Representation:    Plaintiff   is   an   adequate   Class

representative because its interests do not conflict with the interests of the other Class

members who they seek to represent, Plaintiff has retained counsel competent and

experienced in complex class action litigation, including successfully litigating class

action cases similar to this one, where defendants breached statutory obligations, and

Plaintiff intends to prosecute this action vigorously. Class members’ interests will be

fairly and adequately protected by Plaintiff and its counsel.



                                             22
Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 23 of 27 Page ID #23




       67.    Declaratory and Injunctive Relief: Defendants acted or refused to act

on grounds generally applicable to Plaintiff and the other Class members, thereby

making appropriate final injunctive relief and/or declaratory relief, as described

below, with respect to the Class members.

       68.    Superiority: A class action is superior to any other available means for

the fair and efficient adjudication of this controversy, and no unusual difficulties are

likely to be encountered in the management of this class action. Individualized

litigation creates a potential for inconsistent or contradictory judgments and increases

the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court.

VI.   CLAIMS ALLEGED

                                      COUNT I
                     Action for Declaratory and Injunctive Relief
                      Cable and Video Competition Law of 2007

       69.    Plaintiff repeats, realleges, and incorporates by reference each of the

preceding paragraphs as if fully set forth herein.

       70.    Defendants provide “video services”, and are “video service providers”,

in East St. Louis and each city, village, incorporated town, and county comprising the

Class pursuant to 220 ILCS 5/21-201(v) and (h) of the Act.




                                            23
Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 24 of 27 Page ID #24




      71.    Defendants derive gross revenue, as defined in 220 ILCS 5/21-801(c),

from providing video services in East St. Louis and each city, village, incorporated

town, and county comprising the Class.

      72.    Defendants have failed to comply with 220 ILCS 5/21-801 of the Act as

they have failed to pay Plaintiff and the other Class members the required video

service provider fees.

      73.    Pursuant to 220 ILCS 5/21-801, 220 ILCS 5/21-901, 220 ILCS 5/21-1301(a)

and 65 ILCS 5/11-42-11.05, Plaintiff has the right to enforce applicable rights and

obligations, including and audit and collection of any deficiency.

      74.    Pursuant to 220 ILCS 5/21-901, Plaintiff and other Class members are

entitled to conduct an audit of Defendants’ records pertaining to their gross revenue.

      75.    Plaintiff and the other Class members are, therefore, entitled to damages

as a result of Defendants’ violations of 220 ILCS 5/21-201 and 220 ILCS 5/21-801, along

with pre-and post-judgment interest, in an amount to be determined at trial.

      76.    In equity, Plaintiff further requests this court that at the Defendants’

expense, they pay an independent auditor for the purpose of verifying the accuracy of

a video service provider's calculation of the video service provider fees, to be paid to

the municipal corporation or county in the time frame authorized by this Court.

                                      COUNT II
                            Violation of 220 ILCS 5/21-801



                                            24
Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 25 of 27 Page ID #25




       77.     Plaintiff repeats, realleges, and incorporates by reference each of the

preceding paragraphs as if fully set forth herein.

       78.     Defendants provide video service, and are video service providers, in

East St. Louis and every city, village and county comprising the Class. 220 ILCS 5/21-

201.

       79.     Defendants derive gross revenues from providing these video services.

       80.     Defendants are thus required, by statute, to pay each Class member in

which they provide video service, a video service provider fee of up to 5% of their

gross revenues derived from their operations in that municipality. 220 ILCS 5/21-801.

       81.     Failure to receive the required authorization from the Illinois Commerce

Commission does not relieve Defendants’ obligation to comply.

       82.     Defendants have failed to comply with 220 ILCS 5/21-801 because they

have failed to pay Plaintiff and the other Class members up to 5% of gross revenues,

as required.

       83.     Plaintiff and the other Class members are, therefore, entitled to damages

as a result of Defendants’ violations of 220 ILCS 5/21-801, along with pre- and post-

judgment interest, in an amount to be determined at trial.




                                            25
Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 26 of 27 Page ID #26




VII.    REQUEST FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the other Class members,

respectfully requests that the Court enter judgment in its favor and against Defendants

as follows:

        a.      Enter an Order certifying the above-defined Class and designating Plaintiff

                as Class Representative, and Plaintiff’s counsel as Class Counsel;

        b.      Award all monetary relief to which Plaintiff and the other Class members

                are entitled, including as set forth above;

        c.      Award an audit, pursuant to 220 ILCS 5/21-901, of Defendants’ records

                pertaining to their gross revenue.

        d.      Award pre- and post-judgment interest;

        e.      Award reasonable attorneys’ fees and costs to Plaintiff’s counsel; and

        f.      Grant such further and other relief as this Court deems appropriate.

       Plaintiff demands a jury trial on some or all issues triable of right by a jury.

       Dated: June 9, 2021
                                        CITY OF EAST ST. LOUIS, individually and on
                                        behalf of all others similarly situated, PLAINTIFF,

                                        /s/ CJ Baricevic
                                        CJ Baricevic, IL Bar No. 6305418
                                        CHATHAM & BARICEVIC, CITY ATTORNEY
                                        107 W. Main, Suite 1
                                        Belleville, IL 62220
                                        PHONE: (618) 233-2200
                                        cj@chathamlaw.org

                                               26
Case 3:21-cv-00561-MAB Document 1 Filed 06/09/21 Page 27 of 27 Page ID #27




/s/ John J. Driscoll                        /s/ Marc D. Grossman
John J. Driscoll, IL Bar No. 6276464        Marc D. Grossman (pro hac vice pending)
THE DRISCOLL FIRM, LLC                      Melissa K. Sims, IL Bar No. 6231297
1311 Ave. Ponce de Leon                     Greg Coleman (pro hac vice pending)
6th Floor                                   Daniel K. Bryson (pro hac vice pending)
San Juan, PR. 00907                         Patrick M. Wallace (pro hac vice pending)
(314) 932-3232
                                            MILBERG COLEMAN BRYSON
john@thedriscollfirm.com
                                            PHILLIPS GROSSMAN, PLLC
                                            800 S. Gay Street, Suite 1100
/s/ Roy L. Mason
                                            Knoxville, TN 37929
Roy L. Mason
                                            (800) 530-9800
Zach E. Howerton
                                            mgrossman@milberg.com
SMOUSE & MASON, LLC
                                            msims@milberg.com
223 Duke of Gloucester Street
                                            gcoleman@milberg.com
Annapolis, MD 21401
                                            dbryson@milberg.com
(410) 269-6620
                                            pwallace@milberg.com
rlm@smouseandmason.com
zeh@smouseandmason.com




                                       27
